BOND, J.—
I think the petition must be denied solely on the ground that the bill offered is in no respect supplementary to that upon which the present case was based, but sets up a new case, inconsistent with — indeed, the direct opposite of — that set out in the original bill.
Originally the complainant sought to establish a right in herself to the exclusive use or appropriation of half the bed of the roadway in controversy. Her belief that she possessed such a right was, however, held unfounded, and the whole object of her suit was defeated.
The bill now offered as a supplemental bill abandons of necessity, the contentions and relief first prayed for, and seeks a new right based upon the adverse ruling. This is not the office of a supplemental bill, and I have concluded the petition should be dismissed.
Beach’s Equity, Pr., Secs. 490 and 495.
O’Hara vs. Shepherd, 3 Md. Ch., 306, 310.
16 Cyc., “Equity,” 357 and notes.